Citation Nr: 1516362	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-26 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hernia, to include as secondary to service-connected duodenal ulcer disease.

2.  Entitlement to rating in excess of 20 percent for service-connected duodenal ulcer disease.

3.  Entitlement to a compensable rating for service-connected hemorrhoids.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  In a November 2011 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for July 2012.  However, the Veteran did not appear for the scheduled hearing and did not request that the hearing be rescheduled.  Therefore, the Board considers the request for a hearing to be withdrawn.   

These matters have been before the Board on numerous occasions, most recently in April 2014, when entitlement to increased ratings for service-connected duodenal ulcer disease and hemorrhoids were denied.  The Veteran appealed the April 2014 decision to the United States Court of Appeals for Veterans Claims and in a February 2015 order, the Court granted a Joint Motion for Remand, vacating the Board decision with respect to those issues only.  The issues have been returned to the Board for action consistent with the Joint Motion.  The claims for TDIU and service connection for hernia were remanded in April 2014 by the Board.

In a May 2014 statement, the Veteran indicated a desire to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  There is no indication that issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and that issue is referred to the AOJ.

The issues of entitlement to service connection for a hernia, to include as secondary to service-connected duodenal ulcer disease, and entitlement to TDIU, are REMANDED to the AOJ. 
FINDINGS OF FACT

1.  The Veteran's duodenal ulcer disease has been manifested by symptoms of pain, intermittent indigestion, heartburn, and nausea, with two to three periods of incapacitation per year lasting 10 or more days; it has not been productive of moderately-severe symptoms manifested by impairment of health, anemia, weight loss, or four or more incapacitating episodes per year.

2.  The Veteran's hemorrhoids have been mild or moderate throughout the appeal period; the hemorrhoids were not shown to be large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for duodenal ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7305 (2014).

2.  The criteria for a compensable rating for service-connected hemorrhoids have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in February 2011 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2011 letter also provided appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board finds nothing of record which leads to a conclusion that the evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Duodenal Ulcer Disease

Duodenal ulcers are rated under Diagnostic Code 7305.  A 20 percent rating is warranted if the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  A 40 percent rating is warranted if the disability is moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A 60 percent rating is warranted if the disability is severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2014).

In an October 2010 VA examination report, it was noted that the Veteran had reported that he suffered from intermittent indigestion and heartburn with pain from time to time.  He reported that his symptoms responded well to antacids and H2 blockers.  He reported that he suffered from two to three episodes of incapacitation related to his duodenal ulcer disease per year and that the episodes lasted approximately 10 days.  He reported symptoms of nausea, but denied vomiting.  There was no evidence of weight loss or malnutrition, but was in fact evidence of weight gain.  It was noted that the Veteran had a 12 centimeter by 0.5 centimeter vertical midline scar that was not tender and was well healed due to a prior surgery related to duodenal ulcer disease.  The examiner noted that the Veteran's duodenal ulcer disease had significant effects on the Veteran's usual occupation in the form of increased absenteeism, but also noted that the Veteran had retired from employment in 2001 due to age and eligibility, and not a result of any physical disabilities.  

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, a review of the VA treatment notes of record does not show that the Veteran receives regular treatment for duodenal ulcer disease or that he has symptoms that are worse than those reported at the VA examination.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for duodenal ulcer disease.  The Board notes that there is no evidence that the Veteran's duodenal ulcer disease is moderately severe, that he has impairment of health manifested by anemia and weight loss, or that he experiences recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  At the October 2010 VA examination, there was no evidence of either anemia or weight loss and while the Veteran reported incapacitating episodes as a result of the duodenal ulcer, he only reported that those occurred two to three times a year.  The VA medical records do not show symptomatology before or after the VA examination which would meet the criteria for a higher rating.  Therefore, the Veteran's symptoms of duodenal ulcer disease more closely approximate those contemplated by the 20 percent rating and a higher rating is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for duodenal ulcer disease.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

The Veteran's hemorrhoids have been assigned a 0 percent rating under Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate external or internal hemorrhoids are rated 0 percent.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

An October 2010 VA examination report notes that the Veteran reported he had swelling, pain, and blood with wiping, related to his hemorrhoids.  He reported that he used hemorrhoidal suppositories and creams to treat hemorrhoids.  The Veteran reported rectal bleeding, anal itching, burning, pain, and swelling.  There was no evidence of trauma to the rectum or anus, rectal prolapse, difficulty passing stool, or tenesmus.  There was no history of, or current evidence of, thrombosis.  Further, on examination, it was noted that there were no hemorrhoids present.  Additionally, there was no evidence of anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse.  The examiner noted that the Veteran's hemorrhoids had caused significant effects to the Veteran's usual occupation, prior to his retirement, in the form of pain.  

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, a review of the VA treatment notes of record does not show that the Veteran receives regular treatment for hemorrhoids or that he has symptoms that are worse than those reported at the VA examination.

The Board finds that the Veteran is not entitled to a compensable rating for hemorrhoids.  On October 2010 VA examination, the VA examiner noted that hemorrhoids were not present on the time of examination, which the Board finds especially significant.  As there were no hemorrhoids present on examination, the Board is able to conclude that the Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Further, the examiner specifically noted that there was no evidence or history of thrombosis.  Therefore, the Veteran's hemorrhoid symptoms more closely approximate those contemplated by the non-compensable rating and a higher rating is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for hemorrhoids.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record shows that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for either duodenal ulcer disease or hemorrhoids.  In fact, a review of the record shows that the Veteran does not even receive frequent out-patient treatment for either disability.  There is nothing unusual or exceptional about the symptoms he has due to those disabilities.  Further, the Veteran retired from employment in 2001 due to age and eligibility for retirement, not as a result of his service-connected disabilities.  Therefore, there is no evidence of a marked interference with employment beyond that contemplated by the currently assigned ratings.  Accordingly, the Board finds that referral of this case for extra-schedular consideration is not in order.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, based on the Court's February 2015 order, the Board has fully considered the combined impact of Veteran's service-connected disabilities, which encompass only duodenal ulcer disease and hemorrhoids, in concluding that referral for consideration of an extra-schedular rating is not warranted.  Specifically, the Board finds it significant that the Veteran does not seek regular treatment, either emergency or simply out-patient treatment, for the service-connected disabilities.  The lack of treatment is a strong indication to the Board that the current schedular ratings for the service-connected disabilities are appropriate, even when considering the combined or collective impact of his overall disability picture.  The evidence does not show marked interference with employment or frequent hospitalization due to the service-connected disabilities, individually or collectively.  Therefore, referral for consideration of an extra-schedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for duodenal ulcer disease is denied.

Entitlement to a compensable rating for hemorrhoids is denied. 


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal can be decided.  The Board notes that in April 2014, the issue of entitlement to service connection for a hernia, to include as secondary to service-connected duodenal ulcer disease, and entitlement to a TDIU were remanded for development and readjudication.  However, to date, there is no indication that the directed development and adjudication have been completed as other issues were being pursued on appeal to the Court.  Therefore, those issues are again remanded for completion of the April 2014 remand requests.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed hernia, or residuals thereof.  The examiner must review the claims file and should note that in the report.  All indicated tests and studies should be performed.  The complete rationale for all opinions expressed must be provided.  After examination and review of the claims file, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hernia, or residuals thereof, is etiologically related to active service.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed hernia was caused by the service-connected duodenal ulcer disease.  

(c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed hernia has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected duodenal ulcer disease.  

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities (duodenal ulcer and hemorrhoids).  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

2. Then, readjudicate the claims for service connection for hernia and TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


